 1
 2
 3
 4
 5
 6
 7
 8
                              UNITED STATES DISTRICT COURT
 9
                                      DISTRICT OF NEVADA
10
11   THEODORE STEVENS,
                                                         Case No.: 2:17-cv-02373-RFB-NJK
12          Plaintiff(s),
                                                                        Order
13   v.
                                                                   [Docket No. 16]
14   TRACEY GREEN, et al.,
15          Defendant(s).
16         Pending before the Court is Defendant Brian Williams’ motion to extend the time to submit
17 a proposed stipulation to dismiss. Docket No. 16. For good cause shown, the Court GRANTS
18 Defendant’s motion. The parties must submit a stipulation of dismissal no later than May 27,
19 2019.
20         IT IS SO ORDERED.
21         Dated: April 25, 2019
22                                                            ______________________________
                                                              Nancy J. Koppe
23                                                            United States Magistrate Judge
24
25
26
27
28

                                                   1
